Citation Nr: 1627349	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-11 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a neurologic disorder (claimed as stroke).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1977 to February 1990.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2013, the Board denied the Veteran's service-connection claim and the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In September 2014 the Court vacated the December 2013 Board decision and granted a Joint Motion for Remand (JMR) by the Veteran's representative and the VA Secretary, remanding the case for further development to include a VA examination. In January 2015, the Board remanded the appeal for a new hearing, and in June 2015 the matter was remanded again by the Board for a VA examination consistent with the parties' JMR.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held April 2015, and before a now-retired Veterans Law Judge at a hearing in August 2012. Transcripts of both hearing have been associated with the claims file.


FINDING OF FACT

The Veteran does not have a current neurologic disorder or symptoms related to service.


CONCLUSION OF LAW

A current neurologic disorder was not incurred in service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). A notice letter was sent to the Veteran in November 2009, prior to the initial adjudication of the claim on appeal. The notice included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO. The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). In a hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims. These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran - in addition to records from the Social Security Administration (SSA). These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. The duty to assist was further satisfied by VA examinations in March 2011 and November 2015 when examiners conducted physical examinations, were provided the claims file for review, recorded the Veteran's history, considered private medical evidence, and provided factually supported and explained opinions. VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

In June 2015, the Board remanded the appeal for additional development, including retrieval of outstanding treatment records and completion of VA examination on the matter of etiology of the claimed disorder. In its remand, the Board specifically ordered that the examination be conducted in concert with a review of the entire claims file. In November 2015, such an examination was completed, and the examination report indicates that the Veteran's "hard copy paper" file was reviewed, in addition to review of the evidence in the Veterans Benefits Management System (VBMS). At the time of the examination, the paper claims file and VBMS contained separate and distinct records, and from a review of the examination report it is apparent that both were - in fact - considered by the examiner. Specifically, the examiner references both service treatment records available only in the paper claims file, and details of a January 2010 brain imaging study accessible only through VBMS.

The RO substantially complied with the June 2015 remand directives, and the Board may properly proceed with the decisions below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Service Connection for Dysarthria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997). This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

To the extent that the claimed disorder may be an organic disease of the nervous system or a brain hemorrhage, these are both "chronic diseases" under 38 C.F.R. § 3.309(a), and the presumptive provisions of 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service and current manifestations of the same disease, the disease shall be presumed to have been incurred in service unless clearly attributable to intercurrent causes. In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection. 38 C.F.R. § 3.303(b); Walker, supra. at 1304 (holding that the provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Generally, lay evidence is probative with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. Id. A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159(a)(2).

Service treatment records show that in January 1989, the Veteran was seen with complaints of difficulty talking, writing, and walking for one month. She was noted to have slurred speech and problems with penmanship, and was weaving when she walked. A February 1989 hospital admission report noted the same symptoms, and that the Veteran had been given a diagnosis of acute labyrinthitis and treated with Antivert, which did not provide her with any significant relief. Treatment records indicate that dizziness was only intermittent at that time, and although her voice was significantly changed, she was able to articulate words properly. Her writing, however, had not returned to normal. Neurological and psychological testing was performed; a computerized tomography (CT) scan of the head was essentially normal, and psychological testing was inconclusive. The Veteran was diagnosed with dysarthria, difficulty writing, and intermittent vertigo, suggestive of brain stem pathology. It was also noted that her symptoms did not appear to be psychosomatic, and further neurological and neuropsychiatric testing was recommended.

The Veteran contends that the in-service event described above has resulted in chronic symptoms that she still experiences today. On review of the record, however, the Board finds that the Veteran does not currently have any disorder related to the in-service event, and to the extent that she has neurologic symptoms, they are unrelated to service. 

Following separation from active duty in February 1990, the Veteran underwent imaging studies in January 2010. A CT revealed an area of abnormal attenuation, but the findings were nonspecific. An MRI showed an abnormal area of chronic ischemia in the subcortical right parietal white matter, as well as scattered areas of mild chronic white matter ischemia.

On VA examination in March 2011 the Veteran reported that she was hospitalized and treated in service for problems with speech, writing, and walking, which developed while she was stationed in Germany, and that the symptoms had begun occurring for approximately one month before her hospitalization. The Veteran reported that after her hospitalizations, problems with slurred speech and stuttering lasted for approximately 30 days; that it took approximately three months for her writing and walking to be corrected; and that it took approximately six months before she had normal speech again. The examiner noted that the only symptoms the Veteran complained of during her VA examination were occasional, mild, frontal or temporal headaches, primarily on the right side, and there was no history of migraines, ticks of paramyoclonus, chorea, or choreiform disorders.

The examiner observed that there was no evidence over the prior 20 years of any neurological problems other than subjective reports of occasional mild headaches, nor had there been any continuation of symptoms since the in-service event. The examiner also specifically stated that the Veteran did not have "any disabling problems related to a stroke . . . if it was a stroke," and then concluded that the in-service event "was a neurological event of undetermined etiology." The examiner reviewed an MRI report documenting an abnormal area of chronic ischemia in the subcortical right parietal white matter, and found that it was not possible to tell "if these changes are related to the incident that occurred in 1989 or not," and that even if they were related, he repeated that there was "no evidence of residual with the exception that she does complain of occasional mild headaches."

In August 2012, a private physician stated that he had been treating the Veteran for a history of transient ischemic attacks, and that he noted that the Veteran was treated in service for the condition. He opined that based on his review of the Veteran's 2010 imaging, it was "more likely than not that the [v]eteran's current condition is directly related to the condition sustained and treated in service," and during her April 2015 hearing before the undersigned the Veteran testified that she had been told by a private doctor that a current disorder was related to service. In support of his conclusion, he noted that there was evidence of an "abnormal region in the posterior right superior brain," and "abnormal cerebral artery." The Board finds that the value of the private doctor's conclusion is reduced by its lack of underlying rationale. Although the doctor did refer to January 2010 brain imaging, he merely repeated the bare clinical assessment made within records of the imaging studies. Without some analysis or explanation, such a repetition of clinical data is of little value in substantiating the Veteran's claim.

During her August 2012 hearing before a now-retired Veterans Law Judge, the Veteran reported having been told by a private physician some time prior to her date of claim in 2009, that there was evidence of an "old TIA," i.e. a transient ischemic attack, and she was told that was "something like a stroke." The Veteran is competent to report what she recalls having been told by a treating physician. However, even if true, the fact that there is evidence of a TIA sometime in the past is immaterial to the Veteran's claim without additional evidence that the Veteran has current residual symptoms of such an event.

On VA examination in November 2015, the examiner recorded a detailed account of the Veteran's in-service event, including her report of symptoms in 1989. The Veteran also reported chronic headaches since that time, affecting the frontal and temporal regions, though she denied any history of migraine or other neurological symptoms. The examiner considered January 2010 imaging reports, and observed that the Veteran had some loss of sensation in the right thumb, but that this was secondary to a deep laceration from broken glass, and was unrelated to the neurological event that took place in January 1989. On physical assessment, the Veteran had no "conditions, signs, or symptoms" referable to a neurologic disorder. This included pharynx, larynx, or swallowing conditions; respiratory conditions; sleep disturbance; bowel impairment or voiding dysfunction; recurrent urinary tract infections; speech abnormalities; or gait abnormalities. Strength and deep tendon reflexes were slightly reduced in the right upper extremities, but she had no muscle atrophy.

The examiner concluded that, based on his review of the complete record and physical evaluation of the Veteran, the evidence was "inconsistent with the [V]eteran's in-service neurological event/condition described." He noted that January 2010 imaging showed involvement of the right parietal lobe white matter of the cerebrum, but that "findings of the brain documented on the right side [are] not consistent with the [V]eteran's in-service neurological event/condition since majority of right handed individuals have a left dominant hemisphere, and there are no abnormal findings on the [Veteran's] left side of the brain." The Veteran's current diagnosis of chronic right parietal cerebrovascular ischemia, he opined, is consistent with her uncontrolled hypertension - itself unrelated to service. In arriving at this conclusion, the examiner cited to online sources regarding head injuries and the functions of the various parts of the brain.

In their 2014 JMR, the parties agreed that it was "not clear whether the March 2011 VA medical examiner related the current symptom of headaches to active service when he noted 'an occasional mild headache that ha[s] occurred over the last 20 years and that in itself is not documented.'" It was in part to clarify the examiner's opinion that the Board ordered the November 2015 VA examination. Although the November 2015 examiner did not expressly comment on the Veteran's reported history of headaches, he definitively indicated that the Veteran had no "conditions, signs, or symptoms" related to any neurologic disorder. He further determined that - given the symptoms presented in 1989 - the in-service event likely involved the left hemisphere of the Veteran's brain, while current radiographic findings showing only right hemisphere pathology. The examiner's opinion adequately addresses the issue raised by the parties' JMR insofar as the opinion implicitly indicates that current headaches are not related to a disorder incurred in service. Put another way, because the Veteran's only current neurologic diagnosis is unrelated to service, any current associated symptoms are also unrelated to service - to include her headaches.

The probative value of the examiner's conclusion was further bolstered by his use of outside medical treatise material, which was applied directly to the Veteran's unique facts and circumstances, and by his express identification of an alternative underlying pathology (nonservice-connected hypertension) associated with the current chronic right parietal cerebrovascular ischemia. The negative nexus opinion from November 2015 outweighs the private August 2012 opinion for the reasons stated above. The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a neurologic disorder is denied.





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


